Title: To James Madison from Tench Coxe (Abstract), 18 June 1805
From: Coxe, Tench
To: Madison, James


18 June 1805, Philadelphia. “On my return from a short visit to my family, I had the honor to receive your letter of the 11th. instant. I did not expect any immediate benefit to the U.S. to follow my communication of the paper in my last, yet I felt a disposition to trouble you with the perusal, because I had some reason to believe that the paper with the letter, which accompanied it, contributed to alter a governmental determination not to send another Mission to France, after Mr. C.C. Pinckney’s first expedition, alone. I naturally gave credit then, and now give credit to the President for being influenced by a number of prudential considerations, which appeared to me irresistibly to persuade to another trial.
“In regard to the India trade, it is to be viewed, as it stood in the spring of 1794 1st under the national laws 2dly as it was suffered to proceed by the connivance & permission of the colonial government. My Question is predicated on the state of the trade de Jure, prior to Mr. Jay’s treaty. This is what the French would consider. The comparative benefits of the transitory and precarious permitted trade may have been greater to us, than those of the legally established trade under the Treaty. But at the time of the permitted trade, it was not lawful in itself, nor had we any right to it. To touch in America was very easy, and it afforded the opportunity to chuse the market of the U. S, or any one abroad. The vent for British productions and manufactures, secured by treaty in war, was immense; so of the acquisition of supplies. With this explanation of my views you will judge how far it was correct to strengthen my main argument by the question concerning the E. I. article of the treaty of London.”
